Citation Nr: 1544728	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, to include the cervical, thoracic, and lumbar spine segments, either directly related to service or as secondary to the service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that, in pertinent part, denied service connection for a back disability, to include the cervical, thoracic and lumbar spine segments (spine disability).  

In November 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, asked questions to clarify the appellant's contentions and treatment history, and suggested evidence that would be helpful to the claim.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board remanded the case in September 2014 for additional development of the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disability was not manifested in service and degenerative joint disease of the spine was not manifest to a compensable degree within the first post-service year; and, the Veteran's spine disability is not otherwise related to service or to a service-connected left ankle disability.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during service, arthritis of the spine may not be presumed to have been so incurred, and a back disability is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a June 2012 letter that was provided before the July 2012 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The case was remanded in September 2014 to afford the Veteran VA examinations and to obtain private medical records identified by him as pertinent to his claim.  

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from United hospital from 1991 which show that the Veteran injured his spine at work in March 1991 and had been out of work since that time.  He was undergoing elective laminectomy surgery for a herniated disc.  

Attempts to obtain additional private treatment records have been unsuccessful, but the record establishes that the RO did not receive the requisite documentation from the Veteran in order to obtain such records.  

In this regard, the Veteran's authorization to obtain records from United hospital included a 1992 date range, so the RO contacted a United hospital representative in August 2014 and asked if 1993 (not 1992) records could be provided.  An August 2014 Report of General Information reveals that United hospital replied to the RO that these records could be provided but they were archived and it would take a while to obtain them.  The RO noted that development was necessary to obtain a current 21-4142 (authorization and Consent to Release Information).  

Similarly, the Veteran also provided an authorization to obtain private treatment records from St. John's hospital from 1993.  An August 2014 VA Report of General Information indicates that the RO contacted St. John's to see if records from 1993 were available.  The St. John's representative informed the RO that the Veteran was seen there in 1992, and that the authorization form listing the 1993 date range was not adequate for the hospital to release the records from 1992.  The representative suggested that the RO contact the Veteran to obtain another authorization form with the correct 1992 date range.  The Report of General Information further reflects that the RO acknowledged that additional development was necessary in the form of obtaining new 21-4142's and requesting clarification for his dates of treatment.  

Because the Veteran's initial authorization forms were outdated, the RO sent another duty-to-assist letter to the Veteran in September 2014 specifically requesting that the Veteran submit completed VA Form 21-4142's, Authorization and Consent to Release Information for the Veteran's private treatment providers.  The letter also informed the Veteran that, ultimately, it was his responsibility to obtain private treatment records.  The RO specifically requested the authorization forms to include 1993 records from St. John's Hospital regarding back surgery, Dr. Thompson's treatment from 1992 to the present; and, 1992 records from United Hospital.  The Veteran neither responded to this request nor submitted any additional private treatment records in support of his claim.  Without proper authorization, VA is unable to request these records.  

The Veteran was also afforded a VA spine examination and a VA ankle examination in November 2014.  The November 2014 examiner provided an adequate medication opinion regarding direct service connection, but failed to provide an opinion as to the likelihood of secondary service connection or aggravation of a non-service-connected disability by a service-connected disability.  As such, the RO obtained a second medical opinion in February 2015 to address that issue.  The examination and the two medical opinions are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the foregoing, there has been substantial compliance with the Board's September 2014 remand directives.  All development directed by the Board's prior remands in this case appears to have been accomplished, to the extent possible.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA's duties to notify and assist the Veteran in this case are met.  

II.  Service Connection

The Veteran seeks service connection for a disability of the cervical, thoracic, and lumbar spine segments.  The Veteran asserts that his current disability resulted from an in-service motor vehicle accident (MVA); or, in the alternative, that his service-connected left ankle disability caused, or aggravated, his back disorder.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is included in that list of diseases.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b) (2105).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

At the Veteran's November 2013 videoconference, he asserted that he was in a car accident in service, which he believes contributed to his spine disability.  The Veteran testified that he did not seek treatment at the time of the accident because he did not have any broken bones or bad cuts.  He reported that he had some glass shavings in his head as a result of the accident.  As an alternate theory of entitlement, the Veteran maintains that his back and neck problems resulted from his altered gait, which has already been associated with his service-connected left ankle disability.  


Direct Service Connection

The Veteran's service treatment records (STRs) reveal that the Veteran had a pre-existing scalp laceration that required stiches.  See December 1976 induction physical examination report.  The STRs note an ankle sprain in service in September 1979, but do not reflect that the Veteran was in a car accident in 1978.  The Veteran did not have a separation examination.  

The Veteran submitted a photograph purportedly showing the condition of the automobile after the in-service MVA.  He also submitted a lay statement from T.R., who purportedly worked with the Veteran in the 1980's.  T.R. recalled that the Veteran told him about the in-service accident and that he was in pain from it.

In another lay statement, received in November 2013, D.B. indicated that he was with the Veteran at the time of the in-service accident.  He stated that the accident "looked pretty bad" and when he approached the Veteran and touched his shoulder, he winced in pain.

Private treatment records from United Hospital reflect that the Veteran was treated for a serious work-related injury in 1991.  The records reflect that while at work in March 1991, the Veteran injured his back resulting in herniation of four lumbar discs.  He was admitted for a laminectomy at L5-S1 in December 1991.  He had been out of work since that time.  He had undergone all the routine conservative treatment including physical therapy and chiropractor visits, but that did not relieve his pain.  His main complaint was pain down the left leg with numbness.  A physical examination prior to surgery was negative for neck pain or any other problems with any of his extremities other than the left leg.

The Veteran reports that he underwent back surgery in 1992, and again in 2013; however, as noted above, the Veteran did not provide the Board with adequate authorization to obtain the records, and the Veteran did not obtain them on his own, despite being notified of these options.  

The Veteran's spine was examined by a VA compensation and pension examiner in November 2014.  The examiner reviewed the record, examined the Veteran and took the Veteran's history.  The Veteran reported that he was in a two-car MVA during service, but nobody involved needed medical attention and the accident was not documented at either a private or military hospital.  Nonetheless, the Veteran believes that the MVA is the cause of his back and neck pain.  The examiner obtained x-rays of the cervical and lumbar spine and indicated that arthritis in the spine was present.  Regarding the cervical spine, the examiner noted degenerative arthritis of the cervical spine, diagnosed in 1992, and cervical retrospondylolisthesis at C4-C5.  X-rays of the cervical spine revealed mild retrolisthesis of 3 mm of C4 and C5.  Vertebral body heights were normal; there was mild disc space narrowing and spurring at all levels of the cervical spine.  

X-rays of the thoracic spine revealed mild spurring at multiple levels of the mid and lower thoracic spine, but disc space heights were grossly preserved.  X-rays of the lumbar spine revealed 5 lumbar vertebral bodies without ribs.  There was mild degenerative disc disease with osteophytosis, especially at L5-S1 with relative preservation of disc spaces.  

Based on a physical examination of the Veteran, as well as a review of the Veteran's history and radiographic findings, the examiner opined that the current disability of the cervical, thoracic and lumbar spine was less likely than not incurred in or caused by the in-service MVA.  The examiner reasoned that the diffused arthritic process involving all levels of the spine suggests a systemic arthritis rather than one that is injury induced.  He also noted that the purported injury occurred 36 years ago and was not severe enough to seek any medical attention on site or otherwise.  Finally, the examiner noted that since his separation from the military, the Veteran had been working in a very physically demanding field. 

The above opinion is highly probative, and outweighs the other opinions of record, including the Veteran's opinion as to the source of his back and neck pain.  First, the examiner in November 2014 based his opinion on all of the known facts, which were not present at the time of the December 2012 opinion or the opinion of the chiropractor.  Moreover, the chiropractor, Dr. T, never mentioned the 1991 work injury in his March 2012 opinion, yet the Veteran testified at his hearing in November 2013 that Dr. T had treated him since 1992, shortly after the work accident occurred.  

While the Veteran is certainly competent to report that he felt neck and/or back pain at the time of the MVA in service, and the Veteran's co-workers and acquaintances are competent to state that the Veteran reported pain to them prior to the 1991 injury, these statements alone, without any other objective findings is not enough to establish that his current spine disorder is related to the in-service MVA, particularly when considering the other evidence of record.  The Veteran did not seek treatment at that time, or for years later; and, the record clearly establishes that the Veteran's first evidence of treatment for back and neck pain was coincident with a severe work injury in 1991.  There is no evidence, other than the Veteran's contentions, and the assertions in lay statements, that the Veteran was in severe pain after the MVA.  

Moreover, the Veteran is not competent to link current arthritis of the spine to an MVA in 1978, as such an opinion requires more than simple lay observation.  Rather, arthritis is a complex medical issue, requiring specialized training and diagnostic testing to confirm and opine upon.

Regarding the Veteran's arthritis, there is no evidence that any arthritis of the spine was manifested during the one-year presumptive period after separation from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The Board notes that the earliest documentation of arthritis in the record comes from evidence dated after 1991, over a decade after service separation.  Thus, consideration on a presumptive basis for arthritis is not warranted.

Also, the Veteran has not presented a continuity of symptomatology associated with his spine disability. 38 C.F.R. § 3.309 (2015).  The Board acknowledges the Veteran's competent statements that his neck and back pain has continued since service, but he has provided no explanation for why he did not seek treatment for any purported residuals from that injury until the severe work injury in 1991.  Consequently, the Veteran's statements as to continuity of symptomatology following the injury in service conflict with documents contemporaneous in time to the 1991 injury.  The Board assigns greater weight to the objective findings. 

Secondary Service Connection 

Service connection may also be established on a secondary basis for disabilities that are caused by or aggravated by service-connected disabilities.  38 C.F.R. § 3.310.  The evidence in this case does not show a causal relationship between the Veteran's arthritis of the spine and his service-connected left ankle disability.  

The VA examinations of April 2011, April 2012, and June 2012 do not address the Veteran's spine, but the April 2011 examination report indicates that the Veteran has an antalgic gait with an abnormal shoe wear pattern.  

In support of his claim, the Veteran submitted a March 2012 medical assessment from his chiropractor, Dr. T.  The report notes that the Veteran asserted injury to his right foot, ankle and leg in the military.  He also reported having two discectomies in the early 1990's.  Dr. T's impression was that the Veteran had sustained a "cumulative trauma injury" to the cervical spine, cervicothoracic spine, the thoracic spine, the lumbar spine and the lumbosacral spine, ankle, bilateral feet, and both hips.  Dr. T indicated a review of the Veteran's April 2011 VA examination report and opined that the Veteran's "left ankle injury caused compensation to the rest of his body creating his subjective findings along with objective exam findings."  While this opinion suggests that the left ankle disability affects other joints, the opinion is vague as to what constitutes the "cumulative trauma" to so many areas of the Veteran's body and it is not accompanied by a complete rationale.  Given the sweeping nature of the opinion, the Board finds that it is inadequate to establish secondary service connection.  

A VA examiner in December 2012 reviewed the Veteran's claims file, but did not conduct a physical examination of the Veteran.  The examiner concluded that the Veteran's spine disability was less likely than not proximately due to or the result of the Veteran's service-connected ankle disability.  The examiner noted that the Veteran had been recently described as having a waddling gait, but that he did not have documentation of marked abnormal antalgic gait over time which would have been necessary to cause degenerative changes of the cervical, thoracic and lumbar spine.  Regarding Dr. T's March 2012 opinion, he noted that Dr. T gave no interim history related to the back.  The examiner ultimately found that there was insufficient evidence to link the Veteran's spinal conditions of the cervical, thoracic and lumbar spine to his left ankle condition.  The December 2012 opinion did not address the April 2011 findings that the Veteran had an antalgic gait and an abnormal shoe wear pattern.  

In February 2015, a VA examiner offered an additional medical opinion.  The examiner reviewed the Veteran's record.  The examiner noted the Veteran's left ankle injury in service, as well as a history of the Veteran's spine disorder.  The examiner found that the Veteran's herniated disc with subsequent surgery was caused by the 1991 back injury at work, noting that his current mild degenerative changes of the spine seen on x-ray in 2014 were very common in his age group, and was likely age-related wear and tear.  Regarding the 2012 opinion by Dr. PT, the examiner noted that: "in the Gait and station section, the examination noted that on weight bearing, he has pain on both left ankle and right ankle. On standing patient has most of his weight on his right leg. Again, it is not clear whether those are related to his initial ankle sprain in service or other chronic trauma or ankle arthritis. [Dr. PT] also opinioned that veteran's left ankle injury has caused compensation to
the rest of his body creating his subjective findings along with objective findings.  However, his report does not provide sound evidences to support this opinion. In my opinion veteran's demanding occupation and his life style are more likely contributed to this generalized body pain, or chronic strain."

Regarding the noted gait disturbance in 2011, the examiner noted: the "Veteran has a C&P exam 2011. Antalgic gait was noted in the exam. The exam also noted abnormal weight bearing because of abnormal shoe wear pattern. Based on veteran's post service occupation, life style, there are many causes that could have led to his antalgic gait and abnormal weight bearing. Back injury can be one of the causes of the altered gait. Based on generalized muscle pain and arthritis of his body, there is no evidence to conclude that his antalgic gait was caused by his service-connected left ankle strain."  Based on this rationale, the examiner opined that the Veteran's arthritis of the spine was less likely caused by or aggravated by his service connected left ankle disability.  

The Board finds that this opinion is very well reasoned, and addresses all pertinent evidence of record.  the Board finds it highly probative.  Moreover, the Veteran's ankle was examined in November 2014 and range of motion was normal.  There was no evidence of pain with weightbearing, and there were no degenerative changes on x-ray.  Joint stability was normal, strength was normal, and there was no muscle atrophy.  This is objective evidence that weighs against a finding of aggravation of a service-connected disability on a non-service-connected disability.  In other words, to support an aggravation theory, the service-connected disability would logically have to be symptomatic, and the objective findings by the examiner tend to show that it is not.  

As the Veteran's ankle injury was incurred in service, and arthritis of the cervical and lumbar spine was first noted many years following discharge from service, and has been related to age and a March 1991 injury by a competent medical professional, service connection on a secondary basis is not warranted.  Similarly, the Veteran's belief that there is a causal link between his left ankle injury and his spine disorder is outweighed by the competent medical evidence of record finding no relationship between the two. 

In conclusion, evidence in favor of the claims of service connection for a cervical, thoracic, and lumbar spine disability is outweighed by the evidence against the claim.  Notably, the November 2014 and February 2015 VA examiners indicated that it was less likely than not that the current disability was incurred in service or caused, or aggravated by, the service-connected left ankle injury.  As such, the Board finds that the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a back disability, to include the cervical, thoracic, and lumbar spine segments is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


